DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/05/2022 have been fully considered but they are not persuasive.
Regarding claim 21, the newly required limitation for a “second unique identifier” is found obvious in view of Lund.
Regarding claim 24, applicant argues that Napadensky does not meet the claimed pause step and cites paragraphs [0108] and [0109] of Napadensky. However, the previous and current rejection of claim 24 cites paragraphs [0076], [0193], [0103], and paragraph [0109]. Particularly, paragraph [0103] teaches memory 104 for storing “number of times and/or duration for which container 98 was in operation”. As shown in Figure 2B, the memory 104 is in communication with controller 82 which controls the flow of material, see also [0104] and [0109]. Thus the memory 104 is configured to store the time data and use this information to control flow, which meets the claimed pause step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Pettis et al. (US 2013/0329258 A1).

Regarding claim 21, Lund meets the claimed a system comprising a dispensing apparatus for preparing a blended resin for additive manufacturing, said apparatus comprising: (i) a dispensing port (458, 568, 658, Fig. 4-6) configured to dispense resin (resins [0062]) to a build region of an additive manufacturing apparatus; (building plane 108 of printer 102, Fig. 1)  (ii) a mixer (mixing chamber 536, 546, 636, 646) in fluid communication with said dispensing port; (iii) at least two or three resin feed units (three input ports 634, Fig. 6, three pumps 974 Fig. 9C, pipes 918, Fig. 9B) operatively associated with said mixer, each of said resin feed units configured for operative association with a separate resin supply container; (each pump 974 is located below a storage container 970, Fig. 9A-9B)  (iv) a controller (control module (not shown), [0039]) operatively associated with each of said resin feed units, said controller configured to dispense resin from at least two or three resin feed units through said mixer and dispensing port in a desired ratio; (control storage container pumps to extrude a mixture according to desired characteristics [0039] the mixture may possess one or more desired physical properties based on the types and amounts of source materials received and mixed by the mixing chamber 236 and communicated to the output port 238 [0060]) (v) at least one first unique identifier reader (a radio frequency device coupled with the input port 234 and configured to identify a proper source material port, [0059]) operatively associated with said controller and configured to read a unique identifier associated with the separate resin supply containers; (the radio frequency device [0059] are understood to be part of the control system described in [0039] and [0060]) 

Lund does not explicitly teach (b) a plurality of additive manufacturing machines operatively associated with said controller of said dispensing apparatus and (c) a database operatively associated with each of said plurality of additive manufacturing machines, said database configured to record part configuration data, resin data, and blended resin data for each part produced on each additive manufacturing machine.
Pettis meets the claimed (b) a plurality of additive manufacturing machines (plurality of three-dimensional printers 204, Fig. 2 ) operatively associated with said controller of said dispensing apparatus (The print queue may be stored locally at the one of the plurality of three-dimensional printers, see [0039]) and (c) a database (database 209, Fig. 2) operatively associated with each of said plurality of additive manufacturing machines, ([0034], Fig. 2) said database configured to record part configuration data, resin data, and blended resin data for each part produced on each additive manufacturing machine. (user preferences or requirements may be stored, such as multi-color printing capability, build material options and capabilities, and so forth, [0032]. the metadata 304 as usage statistics covering, e.g., number of downloads, popularity, build results, and so forth, [0061] Examiner notes the blended resin data is taught by Lund [0060] and the combination of Lund and Pettis meets the claimed database storing the blended resin data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the multiple 3D printers and database of Pettis with the single 3D printer and controller of Lund because it allows the processes to be performed in parallel for any number of simultaneous users, see [0081]. 
Lund does not explicitly teach (vi) a second unique identifier reader operatively associated with said controller and configured to read a unique identifier associated with an additive manufacturing apparatus, or a build region of an additive manufacturing apparatus. 
Lund in combination with Pettis meets the claimed (vi) a second unique identifier reader (Lund teaches two location for a radio frequency device in teaching a radio frequency device coupled with the input port 234 and configured to identify a proper source material port and/or catalyst port, [0059]) operatively associated with said controller and configured to read a unique identifier associated with an additive manufacturing apparatus, (Pettis teaches a plurality of three-dimensional printers 204, Fig. 2 )  or a build region of an additive manufacturing apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the multiple 3D printers and database of Pettis with the multiple radio frequency devices and controller of Lund because it allows the processes to be performed in parallel for any number of simultaneous users, see [0081]. 


Regarding claim 22, Lund as modified meets the claimed each of said plurality of additive manufacturing machines configured to carry out a part production process with said blended resin based on both part configuration data (Pettis teaches the three-dimensional model 304 may be any suitable digital representation of a three-dimensional shape, such as a computer-automated design (CAD) model, [0059]) and said blended resin data. (Examiner notes the blended resin data is taught by Lund [0060] and the combination of Lund and Pettis meets the claimed database storing the blended resin data.)


Regarding claim 29, Lund as modified meets the claimed, wherein said mixer comprises a static or dynamic mixer. (Lund teaches a static mixer 458, Fig. 4).

Regarding claim 30, Lund as modified does not explicitly meet the claimed wherein said at least two or three resin feed units comprises at least four precursor resin feed units. 
Lund depicts 4 feed units in Fig. 4-6, with 3 feed units going into the mixer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include a fourth feed unit in the mixer in order to increase the user choice of materials to be mixed.

Regarding claim 31, Lund as modified meets the claimed wherein said resin feed units comprise pumps, (three pumps 974 Fig. 9C, pipes 918, Fig. 9B) valves, or a combination thereof.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Pettis et al. (US 2013/0329258 A1) and Napadensky (US 2012/0276233).

Regarding claim 23, Lund as modified meets the claimed wherein said additive manufacturing machines are configured to block or pause production of a three-dimensional object from a blended dual cure resin, (Lund mix a determined volume of two liquid source materials in a first period of time.  [0064]) 
Lund does not teach when a pre-determined time period since mixing and dispensing of said blended dual cure resin has elapsed. 
Napadensky meets the claimed when a pre-determined time period since mixing and dispensing of said blended dual cure resin has elapsed. (Napadensky teaches in some embodiments of the present invention the modeling material and the additive separately have long shelf-lives, but when mixed together, the shelf life of the resulting mixed material is significantly shortened [0076], [0193], medium 104 store information whether or not container 98 has been used by a solid freeform fabrication apparatus, or the number of times and/or duration for which container 98 was in operation, see [0103], control unit 82 receives data from device 106 and determines whether or not the measured property complies with the requirements received from input unit 80 [0109]. Thus the apparatus of Napadensky is configured to measure the duration of time since mixing and compare it with requirements, which meets the claim.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include the method of storing of the duration of time since mixing taught by Napadensky because the pot life of some of such specially designed formulations may, in some cases, last only a few days, after which time, the product partially polymerizes, altering its properties to the extent that it is no longer appropriate for its intended use, see [0193].


Claim 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Napadensky (US 2012/0276233). 


Regarding claim 24, Lund meets the claimed a dispensing system useful for dispensing resins for additive manufacturing, comprising: (a) a dispensing apparatus comprising: (i) a dispensing port (458, 568, 658, Fig. 4-6) configured to dispense resin (resins [0062]) to a build region (building plane 108 of printer 102, Fig. 1)  of an additive manufacturing apparatus (ii) a mixer (mixing chamber 536, 546, 636, 646) in fluid communication with said dispensing port; (iii) at least a pair of resin feed units (three input ports 634, Fig. 6, three pumps 974 Fig. 9C, pipes 918, Fig. 9B) operatively associated with said mixer, each said resin feed unit configured for operative association with a separate precursor liquid supply container; (each pump 974 is located below a storage container 970, Fig. 9A-9B)   (b) at least one, or a plurality of, additive manufacturing machine(s) (building plane 108 of printer 102, Fig. 1)  operatively associated with said dispensing apparatus.
Lund does not explicitly teach said additive manufacturing machines machine(s) configured to block or pause production of a three-dimensional object from a blended resin when a pre-determined time period since mixing and dispensing of said blended resin has elapsed.
Napadensky meets the claimed additive manufacturing machines machine(s) configured to block or pause production of a three-dimensional object from a blended resin when a pre-determined time period since mixing and dispensing of said blended resin has elapsed. (Napadensky teaches in some embodiments of the present invention the modeling material and the additive separately have long shelf-lives, but when mixed together, the shelf life of the resulting mixed material is significantly shortened [0076], [0193], medium 104 store information whether or not container 98 has been used by a solid freeform fabrication apparatus, or the number of times and/or duration for which container 98 was in operation, see [0103], control unit 82 receives data from device 106 and determines whether or not the measured property complies with the requirements received from input unit 80 [0109]. As shown in Figure 2B, the memory 104 is in communication with controller 82 which controls the flow of material, see also [0104]. Thus the apparatus of Napadensky is configured to measure the duration of time since mixing and compare it with requirements, which meets the claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include the method of storing of the duration of time since mixing taught by Napadensky because the pot life of some of such specially designed formulations may, in some cases, last only a few days, after which time, the product partially polymerizes, altering its properties to the extent that it is no longer appropriate for its intended use, see [0193].

Regarding claim 25, Lund as modified meets the claimed, wherein said mixer comprises a static or dynamic mixer. (Lund teaches a static mixer 458, Fig. 4).

Regarding claim 26, Lund as modified meets the claimed wherein said resin feed units comprise pumps (three pumps 974 Fig. 9C, pipes 918, Fig. 9B) valves, or a combination thereof.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Napadensky (US 2012/0276233) and Keating (US 2013/0295338).

Regarding claim 27, Lund does not explicitly teach the claimed, further comprising a compressed gas supply configured for operative association with each of said resin feed units 
Keating meets the claimed further comprising a compressed gas supply configured for operative association with each of said resin feed units. (Keating teaches 3D printing [0006]. Keating teaches pressurized resin and an additional hose delivers pressurized gas to mix with the resin, before it is sprayed out of the nozzle 635, see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include the gas supply to mix as taught by Keating because it improves 3D printing and speeds the curing, see [0056].


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund (US 2017/0021566) in view of Pettis et al. (US 2013/0329258 A1) and Keating (US 2013/0295338).
Regarding claim 32, Lund does not explicitly teach the claimed, further comprising a compressed gas supply configured for operative association with each of said resin feed units 
Keating meets the claimed further comprising a compressed gas supply configured for operative association with each of said resin feed units. (Keating teaches 3D printing [0006]. Keating teaches pressurized resin and an additional hose delivers pressurized gas to mix with the resin, before it is sprayed out of the nozzle 635, see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the 3D printer with mixer of Lund to include the gas supply to mix as taught by Keating because it improves 3D printing and speeds the curing, see [0056].

Allowable Subject Matter
Claims 28 and 33 are allowed
Keating teaches increasing nitrogen gas in the supply, see [0060].
Rolland (US 2016/0137838) teaches gas inhibitors including oxygen to be supplied [0132], but not with a mixing unit, and teaches no mixing unit is needed [0264].

Regarding claim 28 and 33, the references of record do not teach or suggest the claimed, further comprising a gas exchange unit operatively associated with said mixer and said dispensing port, said gas exchange unit configured to: (a) enrich said blended resin with oxygen, (b) deplete said blended resin of nitrogen, or (c) both enrich said blended resin with oxygen and deplete said blended resin of nitrogen.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744